Citation Nr: 1203862	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Whether the appellant's income and net worth for the years 2008 and 2009 is excessive for VA purposes for entitlement to improved death pension benefits. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran was on active duty from October 1948 to August 1952.  He passed away in December 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a July 2009 letter decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  A review of the claims file indicates that the appellant initially requested that she be given the opportunity to provide testimony before the Board with respect to her claim.  The appellant subsequently withdrew her request for a hearing in April 2010.  


FINDINGS OF FACT

1.  For calendar years 2008 and 2009, the appellant has reported that she has $115,527.47 (US Dollars) in financial assets.  

2.  As of the date of her claim, the appellant was 59 years of age with a life expectancy of at least 20.8 years.  

3.  The appellant has reported monthly expenses in the amount of $2,192.50 (US dollars) and income of $1,666.67 (US dollars).  

4.  It is reasonable that some portion of the appellant's assets be consumed to pay for her maintenance.  



CONCLUSION OF LAW

The corpus of the appellant's estate, for the years 2008 and 2009, precludes the payment of nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.274, 3.275 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the United States Court of Appeals for Veterans Claims, hereinafter the Court, that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision.  With respect to the notice provisions, the Board observes that a statement of the case along with various notice letters have notified the appellant of any type of evidence needed to substantiate her claim. 

The record reflects that the Veteran, the appellant's spouse, passed away on December 10, 2007.  Following the Veteran's death, the appellant submitted a claim for death benefits, to include a survivor's pension.  Upon reviewing the evidence, the RO denied dependency and indemnity compensation (DIC) benefits to include a survivor's pension.  The RO concluded that the appellant's income effective January 1, 2008, exceeded the maximum annual death pension limit set by law.  In making this determination, the RO used the financial data that was provided by the appellant.  In other words, the appellant's request for benefits could not be granted on the basis that her gross yearly household income exceeded the legal limits set by Congress for a widow with no dependents. 

A further review of the financial data reveals that the income limit for a surviving spouse with no dependents for 2008 was $7,498.00 (US dollars).  The appellant earned $9,600.00 (US dollars) from her place of employment, and she also received $2,400.00 (US dollars) as income from her husband's retirement.  The appellant also had $630.00 (US dollars) in other income.  The total amount of income was determined to be $12,630.00 (US dollars).  An adjustment of $4,368.00 (US dollars) was made to this number as the RO allowed for the amount of money paid by the appellant for the Veteran's funeral to be deducted from her income.  The remaining amount of income was determined to be $8,262.00 (US dollars), or $764.00 (US dollars) more in income than was allowed by law.  As such, a survivor's pension could not be awarded to the appellant.  

Additional financial data was then provided to RO by the appellant.  This data included information showing that the appellant had "access" to $115,527.47 (US dollars) in assets.  Her monthly income was determined to be $1,666.97 (US dollars) and her monthly expenses were found to be $2,192.50 (US dollars).  The RO stated that even if the appellant's income was such that it did not excess the maximum amount set by law, her assets we so great that survivor's benefits could not be granted to her.  The RO reported that the appellant's assets were sufficiently large to allow her to live off of those asserts for a reasonable period of time, and that VA survivor's pension benefits could not be granted until her net worth was depleted to zero.  Thus, the RO determined that pension benefits could not be granted to the appellant.  

In general, the surviving spouse of a Veteran is entitled to receive nonservice-connected death pension benefits if the Veteran had qualifying service and the surviving spouse's meets the net worth requirements of 38 C.F.R. § 3.274 (2011) and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23 (2011).  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2011).  However, pension will be denied (or discontinued) when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1543(a)(1) (West 2002); 38 C.F.R. § 3.274(c) (2011).  The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b) (2011).  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); see also 38 C.F.R. § 3.271(a) (2011).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272 (2011); such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same twelve- month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii) (2011).

In determining whether the estate should be used for the appellant's maintenance, factors to be considered include:  whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and, the potential rate of depletion, including spending due to unusual medical expenses.  See 38 C.F.R. § 3.275(d) (2011).  The considerations concerning net worth as an eligibility factor for pension, as set forth above, are necessary since it is inconsistent with the pension program to allow an appellant to collect a pension while simultaneously enjoying the benefit of a sizable estate.  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension. 

In connection with her claim, it has been determined that the appellant's net worth is that of $115,527.47 (US dollars) in the form of real estate and other personal property which does include financial investments such as Keogh Plans, IRAs, certificates of deposits, etcetera.  The appellant's income per month is approximately $1,666.67 (US dollars) and her monthly expenses are $2,192.50 (US dollars).  

The appellant was born in October 1949, and was 59 years of age on the date she filed her claim.  According to the corpus of estate determination in July 2009, the appellant had an actuarial life expectancy of 20.8 years. 

The appellant's monthly expenses appear reasonable.  The largest expense is $1,263.00 (US dollars) which is the monthly cost of taxes and interest.  She also reports expenses of $100.00 (US dollars) for clothing, $283.50 (US dollars) for medical expenses, $200.00 (US dollars) for food, and $283.00 (US dollars) for other itemized expenses.  

Nevertheless, the Board finds that the appellant's net worth, for the time period in question, reported at $115,527.47 (US dollars), remains a bar to VA survivor's pension benefits.  The appellant's reported monthly expenses do exceed her reported monthly income.  While her liquid assets will be depleted over time, her combined assets, during the time in question, are and were sufficient to meet her necessary living expenses. 

Although the appellant's reported expenses will ultimately deplete the financial resources that she now has, the purpose of the pension program is to aid surviving spouses who are unable to provide themselves the basic necessities.  And based on the information she has provided, this is not the situation during the time in question with her.  Her financial resources are and were sufficient to meet her basic needs for the period of 2008 and 2009.  It is inconsistent with the intent of the pension program to allow a claimant, as here, to collect a pension while simultaneously retaining a sizeable estate.  Thus, for the reasons stated above, the preponderance of the evidence is against her claim, and the benefit-of-the-doubt doctrine does not apply. 

The Board recognizes the appellant's sincere belief that she needs and is entitled to death pension benefits.  Given her net worth detailed above, however, the Board finds that some portion of the corpus of her estate may, and must be, reasonably be consumed in order to provide for her maintenance.  38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274(a) (2011). 

If her net worth becomes significantly depleted in the future, or there is a substantial increase in necessary out-of-pocket medical expenses, the appellant is encouraged to again file a claim for pension benefits and submit the appropriate financial documentation.  Under the current circumstances and the facts as presented regarding the appellant's net worth, however, her assets are sufficient to meet her needs for the foreseeable future of approximately 20 years at the current level of consumption.  It follows that at present, the appellant does not meet the net worth eligibility requirement for pension benefits.  Accordingly, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  









	(CONTINUED ON NEXT PAGE)


Pension benefits are thereby precluded, and the appellant's claim for VA nonservice-connected death pension benefits must be denied.  38 U.S.C.A. §§ 1503, 1541, 1542, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274, 3.275 (2011). 


ORDER

The appellant's income and net worth for the years 2008 and 2009 is excessive for VA purposes for entitlement to improved death pension benefits, and as such, her claim is denied. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


